DETAILED ACTION
Allowable Subject Matter
Claims 18-31 allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to neither disclose nor sufficiently disclose the combination of features as claimed and arranged by the applicant when read in light of the specification.

In particular the prior art fails to teach “a parasitic element positioned within the antenna volume; and an active tuning component, coupled to the parasitic element; and a cable communicatively coupled to the active modal antenna, the cable configured be plugged into a wireless local area network router; wherein the modal antenna is operable to receive RF signals in an over-the-air band and communicate the RF signals to the wireless local area network router via the cable” as claimed in claim 18.
Dependent claims are allowable based on dependency merits. 

In particular the prior art fails to teach “the active modal antenna comprising a radiating element, a parasitic element, and an active tuning element, coupled to the parasitic element, the radiation element positioned relative to a circuit board such that an antenna volume is defined therebetween, the parasitic element positioned within the antenna volume, the method comprising: varying, with the active tuning element, a reactance associated with the parasitic element positioned within the antenna volume to vary a current mode associated with the radiating element; receiving, by the active modal antenna, RF signals in the over-the-air band; communicating, via a cable communicatively coupled to the active modal antenna, the RF signals in the over-the-air band to a wireless local area network router;” as claimed in claim 25.
. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It includes Rowson US Patent No. 9,634,404, Desclos US Patent Publication No. 2013/0141292 and Desclos US Patent No. 9,571,176.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR A RIAZ whose telephone number is (571)270-3005.  The examiner can normally be reached on M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/S.A.R./Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424